UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-06461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At October 30, 2009, 3,985,404 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 61 Part II – Other Information Item 1. Legal Proceedings 61 Item 5. Other Information 62 Item 6. Exhibits 63 Signatures 64 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of our funding and on our ability to reduce our asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which we do business; the level of demand and financial performance of the major industries we serve, including, without limitation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended Nine months ended September 30 September 30 (In millions) 2009 2008 2009 2008 Revenues Revenues from services (Note 9) $ 11,652 $ 17,045 $ 37,398 $ 51,422 Sales of goods 213 579 691 1,474 Total revenues 11,865 17,624 38,089 52,896 Costs and expenses Interest 4,122 6,675 13,648 19,021 Operating and administrative 3,633 4,580 10,945 13,946 Cost of goods sold 181 486 569 1,264 Investment contracts, insurance losses and insurance annuity benefits 47 108 165 373 Provision for losses on financing receivables 2,860 1,634 7,997 4,437 Depreciation and amortization 2,064 2,355 6,176 6,612 Total costs and expenses 12,907 15,838 39,500 45,653 Earnings (loss) from continuing operations before income taxes (1,042) 1,786 (1,411) 7,243 Benefit for income taxes 1,145 413 2,978 286 Earnings from continuing operations 103 2,199 1,567 7,529 Earnings (Loss) from discontinued operations, net of taxes (Note 2) 84 (169) (113) (551) Net earnings 187 2,030 1,454 6,978 Less net earnings attributable to noncontrolling interests 16 111 95 210 Net earnings attributable to GECC 171 1,919 1,359 6,768 Dividends – (273) – (2,292) Retained earnings at beginning of period(a) 46,662 43,343 45,474 40,513 Retained earnings at end of period $ 46,833 $ 44,989 $ 46,833 $ 44,989 Amounts attributable to GECC Earnings from continuing operations $ 87 $ 2,088 $ 1,472 $ 7,319 Earnings (loss) from discontinued operations, net of taxes 84 (169) (113) (551) Net earnings attributable to GECC $ 171 $ 1,919 $ 1,359 $ 6,768 (a) Primarily included a cumulative effect adjustment to increase retained earnings in 2009. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position September 30, December 31, (In millions) 2009 2008 (Unaudited) Assets Cash and equivalents $ 56,250 $ 36,430 Investment securities (Note 3) 26,325 19,318 Inventories 79 77 Financing receivables – net (Note 4) 347,356 370,592 Other receivables 20,748 22,175 Property, plant and equipment, less accumulated amortization of $26,458 and $29,026 58,685 64,043 Goodwill (Note 5) 28,043 25,204 Other intangible assets – net (Note 5) 3,371 3,174 Other assets 87,133 84,201 Assets of businesses held for sale 1,263 10,556 Assets of discontinued operations (Note 2) 1,533 1,640 Total assets $ 630,786 $ 637,410 Liabilities and equity Short-term borrowings (Note 6) $ 155,722 $ 188,601 Accounts payable 12,560 14,863 Long-term borrowings (Note 6) 348,354 321,755 Investment contracts, insurance liabilities and insurance annuity benefits 9,640 11,403 Other liabilities 20,099 30,629 Deferred income taxes 8,128 8,112 Liabilities of businesses held for sale 143 636 Liabilities of discontinued operations (Note 2) 843 799 Total liabilities 555,489 576,798 Capital stock 56 56 Accumulated other comprehensive income – net(a) Investment securities (1,077) (2,013) Currency translation adjustments 1,266 (1,337) Cash flow hedges (1,954) (3,253) Benefit plans (374) (367) Additional paid-in capital 28,418 19,671 Retained earnings 46,833 45,472 Total GECC shareowner's equity 73,168 58,229 Noncontrolling interests(b) 2,129 2,383 Total equity 75,297 60,612 Total liabilities and equity $ 630,786 $ 637,410 (a) The sum of accumulated other comprehensive income − net was $(2,139) million and $(6,970) million at September 30, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $(97) million and $(181) million at September 30, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Nine months ended September 30 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECC $ 1,359 $ 6,768 Loss from discontinued operations 113 551 Adjustments to reconcile net earnings attributable to GECC to cash provided from operating activities Depreciation and amortization of property, plant and equipment 6,176 6,612 Increase (decrease) in accounts payable (2,422) (62) Provision for losses on financing receivables 7,997 4,437 All other operating activities (12,762) (462) Cash from (used for) operating activities – continuing operations 461 17,844 Cash from (used for) operating activities – discontinued operations (41) 512 Cash from (used for) operating activities 420 18,356 Cash flows – investing activities Additions to property, plant and equipment (4,184) (9,348) Dispositions of property, plant and equipment 3,921 7,055 Increase in loans to customers (175,395) (290,958) Principal collections from customers – loans 200,097 263,839 Investment in equipment for financing leases (6,155) (18,477) Principal collections from customers – financing leases 13,554 17,850 Net change in credit card receivables 3,859 (2,852) Proceeds from sale of discontinued operations – 5,220 Proceeds from principal business dispositions 8,818 4,422 Payments for principal businesses purchased (5,637) (24,989) All other investing activities 35 (969) Cash from (used for) investing activities – continuing operations 38,913 (49,207) Cash from (used for) investing activities – discontinued operations 45 (631) Cash from (used for) investing activities 38,958 (49,838) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (33,884) (16,888) Newly issued debt Short-term (91 to 365 days) 4,008 26,982 Long-term (longer than one year) 68,495 72,175 Non-recourse, leveraged lease – 113 Repayments and other debt reductions Short-term (91 to 365 days) (60,158) (41,778) Long-term (longer than one year) (4,664) (2,471) Non-recourse, leveraged lease (587) (524) Dividends paid to shareowner – (2,291) Capital contribution and share issuance 8,750 – All other financing activities (1,514) (362) Cash from (used for) financing activities – continuing operations (19,554) 34,956 Cash used for financing activities – discontinued operations – (4) Cash from (used for) financing activities (19,554) 34,952 Increase in cash and equivalents 19,824 3,470 Cash and equivalents at beginning of year 36,610 8,907 Cash and equivalents at September 30 56,434 12,377 Less cash and equivalents of discontinued operations at September 30 184 177 Cash and equivalents of continuing operations at September 30 $ 56,250 $ 12,200 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
